DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 10, 11, 13-16, 18-24, 26, 28, 29, 32-34, 36, 37, 39-41, 44, 46, 48, 54, 55, 57, 61, 63-65, 69, 79-81, 83, 86, 108 are pending as filed in the 06/14/2021 Preliminary Amendment. 

Requirement for of Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1:
Invention I, claims 1-6, 8, 10, 11, 13, 32, 33, 34, 36, 37, 44, 46, ,48, 54, 55, 57, and 61, drawn to a method for treating a subject having mature T cell lymphoma exhibiting Grade 2 or greater neuropathy after starting treatment with 1.8 mg/kg/3wks of anti-CD30 antibody drug conjugate combined with CHP chemotherapy, comprising administering anti-CD30 antibody drug conjugate at 0.9 mg/kg to 1.2 mg/kg.

Invention II, claims 14-16, 18-20, 22, 23, 26, 28, 29, 39-41 drawn to a method for treating mature T cell lymphoma in a subject comprising administering anti-CD30 antibody drug conjugate in combination with CHP chemotherapy and prophylactically administering GSF.

Invention III, claims 21 and 24, drawn to a method for reducing the incidence of neutropenia in a subject with T cell lymphoma and receiving combination anti-CD30 antibody drug conjugate + CHP chemotherapy, comprising administering GSF at the initiation of the combination therapy.

Invention IV, claims 63-65, 69, 79-81, 83, 86, and 108, drawn to a method for reducing the incidence of infection in a subject with T cell lymphoma and receiving combination anti-CD30 antibody drug conjugate + CHP chemotherapy, comprising administering GSF at the initiation of the combination therapy.

In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. Groups I-V listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.
PCT Rule 13.1:  The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention").

PCT Rule 13.2: Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

Groups I-IV do not share a feature common to all claims and therefore lack unity of invention. 

Conclusion
Claims 1-6, 8, 10, 11, 13-16, 18-24, 26, 28, 29, 32-34, 36, 37, 39-41, 44, 46, 48, 54, 55, 57, 61, 63-65, 69, 79-81, 83, 86, 108 are subject to a restriction requirement. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655